              Case 3:20-cv-00851-AC      Document 140   Filed 05/27/21   Page 1 of 6




Jeanne F. Loftis, OSB #913612
E-mail:    jeanne.loftis@bullivant.com
Leta Gorman, OSB #984015
E-mail:    leta.gorman@bullivant.com
Diane Lenkowsky, OSB #143725
E-mail:    diane.lenkowsky@bullivant.com
BULLIVANT HOUSER BAILEY PC
One SW Columbia Street
Suite 800
Portland, Oregon 97204
Telephone: 503.228.6351
Facsimile: 503.295.0915

Anita Modak-Truran, pro hac vice admission
E-mail:     anita.modak-truran@butlersnow.com
BUTLER SNOW LLP
150 3rd Ave., South, Ste. 1600
Nashville, Tennessee 37201
Telephone: 615.651-6751
Facsimile: 615.651.6701

Attorneys for Defendants, Ethicon, Inc., and Johnson & Johnson



                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION


BARBARA SMITH and GARY SMITH,                                    Civil No.: 3:20-cv-00851-AC

                                Plaintiffs,
                                                  DEFENDANTS' OBJECTIONS TO
            v.                                    MAGISTRATE’S FINDINGS AND
                                                  RECOMMENDATION
ETHICON, INC., et al.,

                                Defendants.




 Bullivant|Houser|Bailey PC   DEFENDANTS' OBJECTIONS TO MAGISTRATE’S FINDINGS
 One SW Columbia Street
 Suite 800
                                                        AND RECOMMENDATION
 Portland, Oregon 97204
 Telephone: 503.228.6351
                                                                        Page 1
                 Case 3:20-cv-00851-AC          Document 140      Filed 05/27/21   Page 2 of 6




               On May 13, 2021, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (“F&R”), Doc. No. 138, in this case recommending that Defendants Ethicon,

Inc. and Johnson & Johnson’s (collectively “Ethicon”) Motion for Partial Summary Judgment,

Doc. No. 62 & 63, be granted, in part, and denied, in part. Pursuant to Federal Rule of Civil

Procedure 72(b), Ethicon respectfully objects to the Magistrate’s recommendation that its Motion

for Partial Summary Judgment be denied as to breach of implied warranty (Counts XII).1

               Specifically, Ethicon submits that summary judgment should have been granted due to a

lack of privity.              In denying Ethicon’s motion, the Magistrate relied on the district court’s

interpretation of Colvin v. FMC Corp., 42 Or. App. 709 (1979), in Allen v. G.D. Searle & Co., 708

F. Supp. 1142 (D. Or. 1989). Instead, the Court should follow Colvin and subsequent Oregon

cases and find that privity is required to prove their implied warranty claim.          Plaintiffs cannot

establish they were in privity with Ethicon, and the Court should dismiss this claim. The Findings

and Recommendation should be overturned to the extent that Magistrate Judge Acosta

recommends that the Court deny Ethicon’s Motion for summary judgment as to the implied

warranty claim (Count XII).

                                                      FACTS

               The F&R sets forth the facts in this case on pages 2 through 3. For the sake of brevity,

Defendants refer the Court to the facts set forth therein. Defendants also incorporate the facts and

arguments set forth in their Motion for Partial Summary Judgment briefing.



1
 The F&R also recommends that the Court deny Ethicon’s Motion as to an Oregon product liability
statute argument as to Counts I-IX and XI-XII, defective product (Count IV), express warranty
(Count XI), and unjust enrichment (Count XV). The F&R recommends that the Court grant
Ethicon’s Motion as to manufacturing defect (Count II) and constructive fraud (Count VIII).

    Bullivant|Houser|Bailey PC       DEFENDANTS' OBJECTIONS TO MAGISTRATE’S FINDINGS
    One SW Columbia Street
    Suite 800
                                                               AND RECOMMENDATION
    Portland, Oregon 97204
    Telephone: 503.228.6351
                                                                               Page 2
              Case 3:20-cv-00851-AC        Document 140       Filed 05/27/21     Page 3 of 6




                                          LEGAL STANDARD

            28 U.S.C. § 636(b)(1)(B)-(C) authorizes district courts to “designate a magistrate judge . .

. to submit to a judge of the court proposed findings of fact and recommendations for the

disposition, by a judge of the court.” That judge “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.” Id. “A judge of the court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” Id. Federal Rule of Civil Procedure 72 further

authorizes a magistrate to order a recommended disposition accompanied by findings of fact, but

allows a party to serve and file objections to the magistrate’s recommended disposition within 14

days after being served with a copy of the order. Fed. R. Civ. P. 72(b)(2). “The district judge

must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions.” Id. at (b)(3).


                                              ARGUMENT

            Privity is required to prove Plaintiffs’ implied warranty claim (Count XII).

            The F&R recommends the Court follow the reasoning of Allen v. G.D. Searle & Co., 708

F. Supp. 1142 (D. Or. 1989), but the Court is not bound by other district court’s interpretation of

Oregon’s law. See Atl. Nat. Tr. Liab. Co. v. Gunderson, 132 F. Supp. 2d 1284, 1288 (D. Or. 2000)

(Federal courts sitting in diversity follow the state’s highest court or the “intermediate appellate

court or courts of that state” as the “next best indicia of what state law is” (citation omitted)). See

also Fireman's Fund Ins. Co. v. Oregon Auto. Ins. Co., No. CV03-0025, 2010 WL 3467297, *2-3

(D. Or. Sept. 2, 2010), aff'd sub nom. Fireman's Fund Ins. Co. v. N. Pac. Ins. Co., 446 F. App'x

 Bullivant|Houser|Bailey PC    DEFENDANTS' OBJECTIONS TO MAGISTRATE’S FINDINGS
 One SW Columbia Street
 Suite 800
                                                         AND RECOMMENDATION
 Portland, Oregon 97204
 Telephone: 503.228.6351
                                                                         Page 3
                 Case 3:20-cv-00851-AC       Document 140       Filed 05/27/21     Page 4 of 6




909 (9th Cir. 2011) (“Both the Supreme Court and Ninth Circuit caselaw establish that a state

appellate decision can be binding precedent on a federal court of any level.”).

               Instead, the Court should follow Colvin v. FMC Corp., 43 Or. App. 709 (1979). In Colvin,

the Court of Appeals of Oregon, sitting en banc, noted that at that time, “No Oregon case prior to

today has construed the warranty provision of ORS 72.3180 to extend to parties claiming damages

for personal injury who are not in privity with the seller.” 43 Or. App. at 716. Because the Oregon

Supreme Court had previously found that privity was necessary in economic injury cases, the

Colvin court concluded, “We see no reason to alter the Western Seed/Hupp/Davis rule with respect

to personal injuries.” Id. Accordingly, privity is required for Plaintiffs’ implied warranty claim,

alleging personal injuries. See Torch v. Windsor Surry Co., No. 3:17-CV-00918-AA, 2019 WL

6709379, at *10 (D. Or. Dec. 9, 2019) (defining economic loss in a defective product case as being

limited to the “cost to repair or replace the product.”).

               The Allen court’s contrary reasoning about privity is dicta. In Allen, the court dismissed

the warranty claims based on no presuit notice. 708 F. Supp. at 1160.2 Additionally, in Allen, the

court noted that while, “it appears that lack of privity does not bar Allen’s express warranty claim

under Oregon law,” “Oregon law is less clear as to Allen’s implied warranty claim.” Id. at 1159.

The Allen court reasoned that because the law on privity was not settled in Oregon and because

the lack of presuit notice resolved the claim regardless, it would not hold that privity was required.

Id. at 1159-60.



2
 While not argued in Ethicon’s Motion for Partial Summary Judgment, Plaintiffs will not be able
to prove they provided presuit notice before filing their claims. The Magistrate included a footnote
citing Oregon law specifying that presuit notice is an essential element of warranty claims. F&R,
Doc. No. 138 at 16 n.4.

    Bullivant|Houser|Bailey PC    DEFENDANTS' OBJECTIONS TO MAGISTRATE’S FINDINGS
    One SW Columbia Street
    Suite 800
                                                            AND RECOMMENDATION
    Portland, Oregon 97204
    Telephone: 503.228.6351
                                                                            Page 4
                 Case 3:20-cv-00851-AC      Document 140       Filed 05/27/21    Page 5 of 6




               Other cases have required privity. In Simonsen v. Ford Motor Co., the Oregon Court of

Appeals described the holding of Colvin: “[P]rivity of contract is a necessary prerequisite in a

breach of contract claim for personal injuries.” 196 Or. App. 460, 479 (2004) (evaluating breach

of warranty claims). See also Dravo Equip. Co. v. German, 73 Or. App. 165, 169 (1985) (holding

that, at least with respect to implied warranty for economic loss, “No appellate case has overruled

the requirement for privity in a breach of implied warranty case where damages for economic loss

were sought.”). In Torch v. Windsor Surry Co., the district court cited Simonsen for the holding

that, “[P]rivity of contract is necessary to support a claim for breach of warranty when the damages

sought are other than pure economic damages (e.g., personal injuries, property damage).” 2019

WL 6709379, at *10.3 Thus, this Court should conclude that privity is required for Plaintiffs to

establish their implied warranty claim. Because Plaintiffs were not in privity with Ethicon, the

Court should dismiss their claim on this basis.

                                                  CONCLUSION

               For these reasons, Defendants Ethicon, Inc., and Johnson & Johnson respectfully request

that this Court overturn the F&R to the extent it recommends denying Ethicon’s Motion for Partial

Summary Judgment as to Count XII and enter an Order dismissing claims II, VIII, and XII with

prejudice and granting Defendants any additional relief to which they may be entitled.

               DATED: May 27, 2021




3
  In a footnote, the district court in Torch parsed Colvin’s potential application to persons inside
and outside of the distributive chain, but this distinction was not essential to the holding in Torch,
where the plaintiff was outside of the distributive chain. 2019 WL 6709379, at *10 n.5. The
Simonsen court did not specify any distinctions based on position inside or outside the distributive
chain. 196 Or. App. at 479.

    Bullivant|Houser|Bailey PC   DEFENDANTS' OBJECTIONS TO MAGISTRATE’S FINDINGS
    One SW Columbia Street
    Suite 800
                                                           AND RECOMMENDATION
    Portland, Oregon 97204
    Telephone: 503.228.6351
                                                                           Page 5
             Case 3:20-cv-00851-AC   Document 140   Filed 05/27/21      Page 6 of 6




                                         BULLIVANT HOUSER BAILEY PC



                                         By /S/ Diane Lenkowsky
                                            Jeanne F. Loftis, OSB #913612
                                            Leta Gorman, OSB #984015
                                            Diane Lenkowsky, OSB #143725
                                            Telephone: 503.228.6351


                                          BUTLER SNOW LLP



                                         By /S/ Anita Modak-Truran
                                            Anita Modak-Truran, pro hac vice
                                            Telephone: 615.651.6751

                                             Attorneys for Defendants




           59240285.v1




Bullivant|Houser|Bailey PC   DEFENDANTS' OBJECTIONS TO MAGISTRATE’S FINDINGS
One SW Columbia Street
Suite 800
                                                       AND RECOMMENDATION
Portland, Oregon 97204
Telephone: 503.228.6351
                                                                       Page 6
